DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the reply filed 07/19/2021.
Claims 1-2, 10-11, and 19 are amended. 
Claims 1-24 are pending in this action. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 10-11, and 19-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wengreen (US 2011/0029027 A1)
Re. claims 1, 10 and 19, Wengreen discloses an electrical feedthrough assembly for a biostimulator/method of a biostimulator (abstract), comprising: 
a housing having a longitudinal axis and containing an electronics compartment (figure 3-5, housing 100); 

an electrical feedthrough assembly mounted on the housing (figure 5, feedthrough 150), wherein the electrical feedthrough assembly includes an electrode body (figure 5, electrode 120) including a cup  having an electrode wall extending distally from an electrode base around an electrode cavity located on the longitudinal axis (figure 5, hollow body allows pin 116 to extend through the electrode 120), and a pin extending proximally from the electrode base along the longitudinal axis into contact with the electrical connector of the electronics assembly (figure 5, pin 116; paragraph 0038), and wherein the cup and the pin are integrally formed from a single blank of material such that the electrode body is monolithic (figure 5).

Re. claims 2 and 11, Wengreen further teaches wherein the electrical feedthrough assembly further includes: 
Ser. No. 16/662,282Page 3 of 11Dkt. No. 13451USO1an insulator having an insulator wall extending distally from an insulator base around the electrode wall (figure 5, insulator cup 130; paragraph 0053), wherein the insulator base is proximal to the electrode base, wherein an insulator hole extends through the insulator base along the longitudinal axis, wherein the pin has a distal pin end at a proximal face of the electrode base (figure 5, insulator cup 130 wrapped around electrode base with pin 116 extending through), and wherein the pin extends through the insulator hole from the proximal face of the electrode base to the electrical connector (figure 5); and 
a flange mounted on the housing and having a mounting wall extending around the insulator wall (figure 7, securing assembly 302).

Re. claims 20, 21, Wengreen further teaches the biostimulator further comprising: inserting the pin through an insulator hole of an insulator; and bonding the pin to the insulator by a braze joint, inserting the insulator into a mounting hole in a flange; and bonding the insulator to the flange by a second braze joint (paragraph 0054 – brazed feedthrough can be used).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wengreen (US 2011/0029027 A1) in view of Regnier (US 2015/0374976 A1).
Re. claims 3, 12-13, Wengreen teaches all of the elements of the claimed invention as stated above, but does not teach the gasket having an annular body extending around the electrode wall, wherein the annular body is resiliently compressed between the helix mount and the mounting wall, and a fixation element mounted on the helix mount. 
Regnier teaches a biostimulator (abstract) further comprising: 
a helix mount mounted on the flange (figure 2, helix 14 is mounted on support 16) and a gasket having an annular body extending around the electrode wall, wherein the annular body is resiliently compressed between the helix mount and the mounting wall (figure 2, washer 24 extends around electrode 18); and 
a fixation element mounted on the helix mount, wherein the fixation element includes a helix revolving about the longitudinal axis in a first rotational direction (figure 2, helix 14 is mounted on support 16 [helix mount]); wherein the helix mount is mounted on the flange by a threaded connection having threads revolving about the longitudinal axis in a second rotational direction opposite to the first rotational direction (figure 2, support 16 [helix mount] is mounted on the ring 24 [flange]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the biostimulator of Wengreen to incorporate the known element of the gasket/washer and helical fixation element as taught by Regnier in order to secure helical screw to the device and thread the device onto tissue, respectively.

Claims 4-8, 14-17, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wengreen (US 2011/0029027 A1) in view of Jang (US 2014/0296955 A1).
Re. claims 4, 14 and 24, Wengreen further teaches the biostimulator comprising an electrode tip mounted on a distal end of the electrode body (figure 6a, electrode 120), but does not teach the electrode tip includes a tip hole extending through the electrode tip along the longitudinal axis from a distal tip end to a proximal tip end, and wherein a first diameter of the tip hole at the distal tip end is less than a second diameter of the tip hole at the proximal tip end.
Jang teaches a biostimulator device [paragraph 0002] further comprising the electrode tip includes a tip hole extending through the electrode tip along the longitudinal axis from a distal tip end to a proximal tip end, and wherein a first diameter of the tip hole at the distal tip end is less than a second diameter of the tip hole at the proximal tip end (figure 10A-10B, electrode tip 106 includes a hole with a diameter smaller in its distal end as opposed to its proximal end, labeled in red).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wengreen to incorporate the known electrode tip holes as taught by Jang in order to leave space to house other components such as a helical electrode for tissue engagement (paragraph 0033).

    PNG
    media_image1.png
    505
    689
    media_image1.png
    Greyscale


Re. claim 5, Wengreen further teaches the biostimulator further comprising one or more weeping holes extending through one or more of the electrode wall or the electrode tip along a transverse axis orthogonal to the longitudinal axis (figure 5, vents 144, 146)

Re. claim 6-7, 15-16 and 22, Wengreen teaches all of the elements of the claimed invention as stated above, but does not teach the filler in the electrode cavity. 
Jang teaches the biostimulator comprising a filler in the electrode cavity, wherein the filler includes a therapeutic agent in a silicone matrix (figure 10B, distal electrode tip 106 includes a steroid capsule 107); and
 wherein the electrode wall includes one or more protrusions in contact with an outer surface of the filler (figure 10B, circular protrusions are along the perimeter of the steroid capsule filler 107).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wengreen to incorporate the filler of Jang in order to deliver a desirable drug for efficacy (paragraph 0079).

Re. claim 8 and 17, Jang further teaches wherein the one or more protrusions include a plurality of protrusions spaced equidistantly about the longitudinal axis (figure 10B, protrusions on the perimeter or capsule 107 are equidistant).

Claims 9, 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wengreen (US 2011/0029027 A1) in view of Jang (US 2014/0296955 A1) as applied to claims 4-8, 10, 15-17, 22, 24 above, and further in view of Stevenson (US 2008/0161886 A1).
Re. claims 9, 18 and 23, the combined invention of Wengreen in view of Jang teaches all of the elements of the claimed invention as stated above, but does not teach the a coil disposed within the electrode cavity distal the filler.
Stevenson discloses a biostimulator further comprising a coil disposed within the electrode cavity distal the filler, wherein the coil extends along the longitudinal axis and is in contact with the outer surface of the filler (figure 37, coil 208 within the cavity distal to the filler 196).
Wengreen/Jang and Stevenson are analogous arts within the field of biostimulators, and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined invention to incorporate the coil within the cavity taught by Stevenson in order to establish an electrical connection to the conductive distal electrode tip (paragraph 0263).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Regarding claims 4, 14 and 24, Jang is merely relied upon to disclose the known element of a tip electrode with a lumen diameter at the proximal less than the lumen diameter at the distal end, as it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the biostimulator as taught by Wengreen to incorporate the various known lumen diameters as taught by Jang in order to leave space to house other components such as a helical electrode for tissue engagement (paragraph 0033).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
[NEW] Hou (US 2014/0107723 A1) discloses a biostimulator with a cup 550 and an electrode tip 512 coiled in a helical shape. 
Seeley (US 2012/0130438 A1) discloses a biostimulator with a gasket distal to the insulating region. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041.  The examiner can normally be reached on Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792